

Exhibit 10.2




PROMISSORY NOTE


$
500,000.00                                                                                                                     July
____, 2008
Sunderland, Vermont




FOR VALUE RECEIVED, a21, Inc., a Delaware Corporation with a business address of
7660 Centurion Parkway, Jacksonville, Florida 32256 (the “Borrower”) promises to
pay to the order of Applejack Art Partners, Inc. (the “Lender”) FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($500,000.00) or, if less, the aggregate principal
of all advances made by the Lender to the Borrower under the Loan Agreement
(defined herein) which are unpaid on the date of maturity (whether by acceptance
or otherwise). This Note evidences advances made pursuant to the Loan Agreement,
dated as of July ____, 2008, by and among the Borrower and the Lender (as the
same may be amended, restated, or renewed, the “Loan Agreement”). Capitalized
terms used herein and not otherwise defined have the respective meanings given
in this Loan Agreement.


Advances under this Promissory Note (Note) shall be made in accordance with
Section 5 of the Loan Agreement.


Interest shall be charged on the unpaid principal balance of this Note to the
date of maturity on a daily basis for the actual number of days any portion of
the principal is outstanding.


The Debtor shall pay interest only on the advanced funds on an accrued monthly
basis, beginning on August 1, 2008 and on the first day of every month
thereafter. The Debtor shall pay the outstanding principal and any unpaid
interest in full on or before November 1, 2008, in a lump sum payment. The
interest rate shall be fixed for the term of the loan at twelve percent (12%).


Interest shall be computed on the basis of a 360-day year, shall be charged for
the actual number of days within the period for which any portion of the
principal is outstanding, and shall be payable in arrears on the 1st day of each
month, commencing with the 1st day of August, 2008.  If any installment due date
is not a business day, then such installment shall be due and payable on the
next business day.


Payments; Prepayments. All payments hereunder shall be made by the Borrower in
United States currency at the Lender’s address specified in the Loan Agreement
(or at such other address as the Lender may specify), in immediately available
funds, on or before 3:00pm EST on the due date thereof. Payments received by the
Lender prior to the occurrence of an Event of Default as defined in Section 7 of
the Loan Agreement and the acceleration of all obligations pursuant to the Loan

 
 
 

--------------------------------------------------------------------------------

 

Agreement will be applied first to fees, expenses and other amounts due
hereunder (excluding principal and interest); second, to accrued interest; and
third to outstanding principal; after the occurrence of an Event of Default and
the acceleration of all Obligations pursuant to the Loan Agreement, payments
will be applied to the Obligations under this Note as the Lender determines in
its sole discretion.


Default Rate.  To the extent permitted by applicable law, upon and after the
occurrence of an Event of Default (whether or not the Obligations have been
accelerated), interest on outstanding principal and overdue interest shall, at
the option of the Lender, be payable on demand at a rate per annum equal to
fifteen percent (15%).


Collateral. The Obligations, including the obligations of the Borrower under
this Note, are secured by the Collateral as defined in the Security Agreement of
even date herewith.


Default. The occurrence of any Event of Default under the Loan Agreement or
Security Agreement shall also constitute an “Event of Default” hereunder.


Remedies. Upon an Event of Default, or at any time thereafter, all Obligations
shall become immediately due an payable as set forth in the Loan Agreement, and
the Lender shall then have in any jurisdiction where enforcement hereof is
sought, in addition to all other rights and remedies provided by agreement or at
law or in equity, the rights and remedies of a secured party under the Uniform
Commercial Code. All rights and remedies of the Lender are cumulative and are
not exclusive of any rights or remedies provided by laws or any other agreement,
and may be exercised separately or concurrently.


Waiver; Amendment. No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or if any other
right under this Note. No waiver of any right or amendment to this Note shall be
effective unless in writing and signed by the Lender and the Borrower not shall
a waiver on one occasion be construed as a waiver of any such right on any
future occasion.  Without limiting the generality of the foregoing, the
acceptance of any late payment shall not be deemed to be a waiver of the Event
of Default arising as a consequence thereof. The Borrower waives presentment,
demand, notice, protest, default or enforcement of this Note or of any
Collateral for the Obligations, and assents to any extensions or postponements
of the time of payment or any and all other indulgences under this Note or with
respect to any such Collateral, or to any and all substitutions, exchanges or
releases of any such Collateral, or to any and all additions or releases of any
other parties or persons primarily or secondarily liable under this Note, which
from time to time be granted by the Lender in connection herewith regardless of
the number or period of any extensions.


Security; Set-Off. The Borrower grants to the Lender, as security for the full
and punctual payment of performance of the Obligations, a continuing lien on and
security

 
 
 

--------------------------------------------------------------------------------

 

interest in all securities or other property belonging to the Borrower now or
hereafter held by the Lender and in all deposits (general or special, time or
demand, provisional or final) and other sums credited by or due from the Lender
to the Borrower or subject to withdrawal by the Borrower; and regardless of the
adequacy of any Collateral or other means of obtaining repayment of the
Obligations, the Lender is hereby authorized at any time and from time to time,
only upon and after an Event of Default, without notice to the Borrower (any
such notice being expressly waived by Borrower) to the fullest extent permitted
by law, to set off and apply such sums against the Obligations of the Borrower,
whether or not the Lender shall have made any demand under this Note and
although such Obligations may be contingent or unmatured.


Lender Records. The entries on the records of the Lender (including any
appearing on this Note) shall be prima facie evidence of the aggregate principal
amount outstanding under this Note and interest accrued hereon.


Governing Law; Consent to Jurisdiction. This Note shall be governed by, and
construed in accordance with, the laws of the State of Vermont. The Borrower
agrees that any suit for the enforcement of this Note may be brought in the
courts of the State of Vermont or any federal court sitting in such state and
consents to the non-exclusive jurisdiction of each such court and to service of
process in any such suit being made upon the Borrower by mail at the address
specified in the Loan Agreement. The Borrower hereby waives any objection that
it may now or hereafter have to the venue or any such suit or any such court or
that such suit was brought in an inconvenient court.


WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER, BY ITS ACCEPTANCE OF THIS
NOTE, HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS NOTE OR ANY OTHER INSTRUMENT OR
DOCUMENT DELIVERED IN CONNECTION WITH THE OBLIGATIONS; (B) THE VALIDITY,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR
DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDER.


Severability; Authorization to Complete; Paragraph Headings. If any provision of
this Note shall be invalid, illegal, or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation.


Certain References. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular, or plural, as the identity
of the person, persons, entity or entities may require. The terms “herein,”
“hereof” or “hereunder” or similar terms used in this Note refer to this entire
Note and not only to the particular provision in which the term is used.

 
 
 

--------------------------------------------------------------------------------

 



Assignments. Neither this Note nor the proceeds hereof shall be assignable by
the Borrower  without consent, and any attempted assignment without the Lender’s
prior written consent shall create a Default under this Note. This Note and any
other Loan Document may be assigned, in whole or in part, by the Lender and its
successors and assigns.




a21, Inc.


By__________________________________________
 Its Duly Authorized Agent






Applejack Art Partners, Inc.




By:                                                           


Print Name:                                                           



